Citation Nr: 1620163	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a bilateral foot disability.  

8.  Entitlement to an initial rating in excess of 0 percent for a left ankle disability.

9.  Entitlement to an initial rating in excess of 0 percent for hemorrhoids. 

10.  Entitlement to an initial rating in excess of 0 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to June 1987 and from July 1989 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge via videoconferencing.  A transcript of that hearing is of record.

All issues except for the new and material evidence issued, which is being reopened, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied service connection for bilateral hearing loss, because the evidence did not indicate that the Veteran had hearing loss in service or within one year of separation from service.   

2. Evidence received since the February 2003 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing service connection for a current disability is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss.  38 C.F.R. § 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.

In an October 2002 informal claim for service connection for bilateral hearing loss, the Veteran stated that he started having difficulties, including a hearing problem during service.  In a February 2003 rating decision, VA denied service connection for bilateral hearing loss, stating that the evidence did not indicate that the Veteran had hearing loss in service or within one year of separation from service.  The Veteran did not appeal the February 2003 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

Reviewing the evidence submitted since the February 2003 rating decision, during the December 2015 videoconference hearing, the Veteran said that he had hearing loss during service and had an in-service hearing examination performed.  In a December 2015 statement, the Veteran's spouse stated that he had experienced hearing loss at some point after returning from Saudi Arabia.  In determining whether newly-submitted evidence is material, the credibility of that evidence is presumed.  That evidence is new, as it was not previously of record at the time of the February 2003 rating decision.  Presuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates a relationship between the Veteran's current bilateral hearing loss and service.

Accordingly, new and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened and to that extent only, the appeal is granted. 


REMAND

A September 2013 rating decision denied service connection for COPD, and granted service connection and assigned 0 percent initial ratings for a left ankle disability, hemorrhoids, and a right knee disability.  In September 2013, VA received a notice of disagreement to the denial of service connection for COPD, and the initial ratings assigned for the ankle, hemorrhoid, and right knee disabilities in the September 2013 rating decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that September 2013 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of entitlement to service connection for COPD, and higher initial ratings for the left ankle, hemorrhoid, and right knee disabilities for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran applied for disability benefits from the Social Security Administration (SSA) in 2010.  The record contains some records from SSA, to include several treatment records, but does not contain a copy of any final administrative decision made by a SSA adjudicator as to the Veteran's claim.  As the SSA documents of record are incomplete, a remand is necessary to obtain the outstanding SSA administrative decision and any medical records underlying that decision.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, in a September 2013 VA audiology examination report, a VA examiner stated that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service because the Veteran had normal hearing upon separation.  The lack of hearing loss symptomatology during service is not a bar to a granting of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner also stated that there were no significant changes in hearing sensitivity in the medical records.  As the Veteran has demonstrated a shift in hearing in recent years, the examiner should have noted the nature of the records that demonstrated no shift in hearing.  Additionally, since the examination, both the Veteran and spouse have submitted testimony and statements, suggesting the presence of hearing loss and tinnitus during service.  A remand is necessary to obtain a medical opinion in which that additional evidence is considered.  

Regarding the claimed psychiatric and sleep apnea disabilities, the Veteran has reported being treated recently for those disabilities at a VA medical facility.  A remand is necessary to obtain any outstanding treatment records.  

Additionally, VA has not provided the Veteran with a VA medical examination to determine the etiology of the claimed sleep apnea disability.  In an October 1992 service medical record, the Veteran reported experiencing drowsiness.  Post-service treatment records indicate that the Veteran was initially diagnosed with sleep apnea in 2009.  During a December 2015 videoconference hearing, the Veteran stated that that his spouse noticed that he was snoring increasingly during service.  In a December 2015 letter, the Veteran's spouse stated that the Veteran developed an issue with snoring at some point after he returned from Saudi Arabia.  Therefore, an examination is necessary to determine the etiology of the Veteran's claimed sleep apnea disability.  

Accordingly, claims are REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for COPD, and entitlement to higher initial ratings for a left ankle disability, hemorrhoids, and a right knee disability.  Notify the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.  

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying that determination.

3.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed bilateral foot, psychiatric, sleep apnea, bilateral hearing loss, and tinnitus disabilities.  Associate all records or responses received with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

4.  Schedule the Veteran for a VA audiology examination with a qualified examiner to determine the nature and etiology of hearing loss and tinnitus disabilities.  The examiner must review the claims file and should note that review in the report.  Any necessary tests or studies should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the service medical records, to include any service audiology examinations; the October 2002 informal claim for service connection, in which the Veteran reported experiencing hearing loss in 2001; the May 2013 VA student outpatient note, in which the Veteran specifically denied experiencing tinnitus; the September 2013 VA audiology examination report; the December 2015 videoconference hearing transcript, in which the Veteran stated that he experienced hearing loss during service and had a hearing examination performed at that time; and the Veteran's spouse's December 2015 written statement, in which she stated that her husband experienced hearing loss at some point after he returned from Saudi Arabia.  The examiner should note that the lack of hearing loss symptomatology during service is not an absolute bar to granting of service connection for hearing loss.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss is related to service or any incident of service?
   
(b)  Is it at least as likely as not (50 percent or greater probability) that tinnitus is related to service or any incident of service?

5.  Schedule the Veteran for a VA medical examination with a qualified examiner.  The examiner must review the claims file and should note that review in the report.  Any necessary tests or studies should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the service medical records, to include the October 1992 service treatment record in which the Veteran reported experiencing drowsiness; the post-service records indicating an initial diagnosis of sleep apnea in 2009; and the Veteran's spouse's December 2015 written statement, in which she stated that her husband began snoring at some point after he returned from Saudi Arabia.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or any incident of service?  
   
(b)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea was caused by or permanently aggravated beyond the normal progression by COPD?  

(c)  Was the Veteran's sleep apnea caused by or permanently aggravated beyond the normal progression by a psychiatric disability?  

6.  Then, readjudicate the claims for service connection for bilateral foot, psychiatric, sleep apnea, bilateral hearing loss, and tinnitus disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


